Case 3:20-cv-01404-MMH-PDB Document 11 Filed 12/22/20 Page 1 of 5 PageID 941




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION


   SOUTHERN-OWNERS INSURANCE
   COMPANY; AUTO-OWNERS INSURANCE
   COMPANY,

                  Plaintiffs,

   v.                                                          Case No. 3:20-cv-1404-J-34PDB

   EMPIRE FINISH SYSTEMS, INC;
   EMPIRE FINISH SYSTEMS, LLC;
   LENNAR HOMES, LLC; COVENTRY
   AT OAKLEAF PLANTATION CONDOMINIUM
   ASSOCIATION, INC.; and COVENTRY
   TOWNHOMES AT OAKLEAF PLANTATION
   HOMEOWNERS ASSOCIATION, INC.,

              Defendants.
   _________________________________________/

                                               ORDER

          THIS CAUSE is before the Court sua sponte. Federal courts are courts of limited

   jurisdiction and therefore have an obligation to inquire into their subject matter jurisdiction.

   See Kirkland v. Midland Mortgage Co., 243 F.3d 1277, 1279-1280 (11th Cir. 2001); see

   also Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994). This obligation exists

   regardless of whether the parties have challenged the existence of subject matter

   jurisdiction. See Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999)

   (“[I]t is well settled that a federal court is obligated to inquire into subject matter jurisdiction

   sua sponte whenever it may be lacking”). “In a given case, a federal district court must

   have at least one of three types of subject matter jurisdiction: (1) jurisdiction under a

   specific statutory grant; (2) federal question jurisdiction pursuant to 28 U.S.C. § 1331; or
Case 3:20-cv-01404-MMH-PDB Document 11 Filed 12/22/20 Page 2 of 5 PageID 942




   (3) diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).” Baltin v. Alaron Trading, Corp.,

   128 F.3d 1466, 1469 (11th Cir. 1997).

           On December 14, 2020, Plaintiffs Southern-Owners Insurance Company and Auto-

   Owners Insurance Company filed a Complaint for Declaratory Relief and Demand for Jury

   Trial (Doc. 1; Complaint). In the Complaint, Plaintiffs assert that the Court has subject

   matter jurisdiction over this action under 28 U.S.C. § 1332 “because the citizenship of

   Plaintiff [sic] and each Defendant is diverse and the amount in controversy exceeds

   $75,000.00,” and “pursuant to 28 U.S.C. § 2201.” See Complaint ¶¶ 2, 3. However, to the

   extent Plaintiffs seek to rely on 28 U.S.C. § 2201 as conferring subject matter jurisdiction

   over this action, the Court notes that it is well established that “[t]he Declaratory Judgment

   Act does not, of itself, confer jurisdiction upon the federal courts . . . [r]ather, a suit brought

   under the Act must state some independent source of jurisdiction.” Fed. Election Comm'n

   v. Reform Party of U.S., 479 F.3d 1302, 1307 n.5 (11th Cir. 2007) (citing Borden v.

   Katzman, 881 F.2d 1035, 1037 (11th Cir.1989)).

           Here, Plaintiffs rely on 28 U.S.C. § 1332 as an independent source of jurisdiction.

   See Complaint ¶ 2. For a court to have diversity jurisdiction under 28 U.S.C. § 1332(a),

   “all plaintiffs must be diverse from all defendants.” Univ. of S. Ala., 168 F.3d at 412. Upon

   review of the Complaint, the Court finds that Plaintiffs fail to allege sufficient facts to

   plausibly demonstrate that the parties are diverse.1 See Taylor v. Appleton, 30 F.3d, 1365,


   1 The failure to adequately allege diversity jurisdiction in this case is certainly not unique. See Wilkins v.
   Stapleton, No. 6:17-cv-1342-Orl-37GJK, 2017 WL 11219132, at *1 (M.D. Fla. Aug. 1, 2017) (“Diversity
   jurisdiction appears to create the biggest pleading challenge for the Bar.”). But, as aptly stated in Wilkins,
   the all-too-common “failure to demonstrate even a passing familiarity with the jurisdictional requirements of
   the federal courts results in a waste of judicial resources that cannot continue.” Id. Indeed,

           [t]he U.S. District Court for the Middle District of Florida is one of the busiest district courts
           in the country and its limited resources are precious. Time spent screening cases for
           jurisdictional defects, issuing orders directing repair of deficiencies, then rescreening the

                                                           2
Case 3:20-cv-01404-MMH-PDB Document 11 Filed 12/22/20 Page 3 of 5 PageID 943




   1367 (11th Cir. 1994). Specifically, Plaintiffs fail to adequately allege the citizenship of two

   of the named Defendants: Empire Finish Systems, LLC (Empire LLC), and Lennar Homes,

   LLC (Lennar). See Complaint ¶¶ 16–20, 21–23.

           As to Defendant Empire LLC, Plaintiffs allege that “[a]t all times material hereto

   Empire Finish Systems, LLC, was a Florida Limited Liability Company with its principal

   place of business in Winter Garden, Florida . . . Empire Finish Systems, LLC is made up

   of three managing members, Jesus Ramos, Salvador Ramos, and Iliana Ramos.” See id.

   at 16–17. The Eleventh Circuit has instructed that “a limited liability company is a citizen

   of any state of which a member of the company is a citizen.” Rolling Greens MHP, L.P. v.

   Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004). Therefore, to

   sufficiently allege the citizenship of Empire LLC, Plaintiffs must allege the citizenship of

   each of Empire LLC’s members.                  Although Plaintiffs allege the citizenship of three

   members of Empire LLC, see Complaint ¶¶ 17–20, Plaintiffs’ allegation that “Empire Finish

   Systems, LLC is made up of three managing members” is insufficient to establish that the

   three managing members are all of Empire LLC’s members, see id. ¶ 17 (emphasis added).

   Thus, Plaintiffs’ failure to affirmatively list the citizenship of all the members of Empire LLC

   prevents the Court from determining the citizenship of Empire LLC and whether it truly has

   subject matter jurisdiction over this action.               Rolling Greens, 374 F.3d at 1022 (“To

   sufficiently allege the citizenships of these unincorporated business entities, a party must

   list the citizenship of all the members of the limited liability company.”) (emphasis added).



           amended filings and responses to show cause orders is time that could and should be
           devoted to the substantive work of the Court.

   Id. at *1 n.4. As such, before filing any future pleadings in federal court, counsel is strongly encouraged to
   review the applicable authority on federal subject matter jurisdiction. See id. at *1-2 (bulleting several “hints”
   on how to allege federal diversity jurisdiction properly).

                                                           3
Case 3:20-cv-01404-MMH-PDB Document 11 Filed 12/22/20 Page 4 of 5 PageID 944




           With regard to Defendant Lennar, Plaintiffs allege that “Lennar is made up of one

   managing member, U.S. Home Corporation . . . U.S. Home Corporation is a Delaware

   Corporation, incorporated in the State of Delaware, with its principal address in Miami,

   Florida.” See Complaint ¶¶ 22–23. These allegations are insufficient for two reasons.

   First, Plaintiffs repeat the error described above, i.e., Plaintiffs fail to affirmatively allege the

   citizenship of all the members of Lennar, an unincorporated entity. Rolling Greens, 374

   F.3d at 1022. Second, Plaintiffs merely allege the “principal address” of U.S. Home

   Corporation, the managing member of Lennar, rather than its principal place of business.

   See Complaint ¶¶ 22, 23. However, it is well established that a corporation is deemed a

   citizen of any State by which it has been incorporated and of the State where it has its

   principal place of business. See Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010) (“The federal

   diversity jurisdiction statute provides that ‘a corporation shall be deemed to be a citizen of

   any State by which it has been incorporated and of the State where it has its principal place

   of business.’” (quoting 28 U.S.C. § 1332(c)(1) (emphasis removed))).                         As such, an

   allegation setting forth a corporation’s “principal address” falls short of appraising the Court

   of the corporation’s principal place of business. Thus, the Complaint fails to present

   allegations sufficient to establish that the parties are diverse from each other.

           Without additional information regarding the citizenship of the two Defendants, the

   allegations presently before the Court are insufficient to invoke the Court’s subject matter

   jurisdiction over this action.2 Accordingly, it is


   2 Indeed, carefully ascertaining the citizenship of the parties and whether the Court has subject matter
   jurisdiction over this action is more than just an academic exercise, as is evident from two Eleventh Circuit
   cases decided in 2017. See Thermoset Corp. v. Bldg. Materials Corp of Am., 849 F.3d 1313, 1316-1317
   (11th Cir. Mar. 2, 2017) (vacating summary judgment order after three years of litigation where court
   determined on appeal that the pleadings below had not sufficiently alleged the citizenship of a defendant
   limited liability company, and upon further inquiry, found that the defendant limited liability company had a
   non-diverse member); see also Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1222, 1228

                                                        4
Case 3:20-cv-01404-MMH-PDB Document 11 Filed 12/22/20 Page 5 of 5 PageID 945




           ORDERED:

           Plaintiffs Southern-Owners Insurance Company and Auto-Owners Insurance

   Company shall have until January 4, 2020, to provide the Court with sufficient information

   so that it can determine whether it has diversity jurisdiction over this action.

           DONE AND ORDERED at Jacksonville, Florida on December 21, 2020.




   lc28
   Copies to:
   Counsel of Record
   Pro Se Parties




   (11th Cir. Mar. 20, 2017) (discussing whether sanctions were warranted in a case where summary judgment
   was reversed on appeal after the appellate court discovered that the pleadings did not sufficiently allege the
   citizenship of the plaintiff LLC, leading to the realization that there was no diversity jurisdiction) (“While the
   requirements of diversity jurisdiction in this scenario are complicated, they are the law. No party in this case
   acted with bad intentions, but the result was a colossal waste of time and effort. We trust that the damage
   done to the parties' credibility, finances, and time is enough of a sanction to curb their conduct and to serve
   as a warning to future diversity jurisdiction litigants. In the end, when the parties do not do their part, the
   burden falls on the courts to make sure parties satisfy the requirements of diversity jurisdiction. We must be
   vigilant in forcing parties to meet the unfortunate demands of diversity jurisdiction in the 21st century.”).

                                                           5
